UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934 30 September, 2010 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin, Dublin 22, Ireland. (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Enclosure: Blocklisting Interim Review BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 30th September 2010 Name of applicant: CRH plc Name of scheme: 1990 Share Option Scheme (95/4438d) Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): - Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): - Equals:Balance under scheme(s) not yet issued/allotted at end of period: NIL* Name of contact: Neil Colgan Telephone number of contact: 00 *Please note that the Block Listing for the above scheme is no longer required as the scheme expired on 12th April 2010 and there are no outstanding options.Accordingly, the remaining Block Listed shares will not be utilised. BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 30th September 2010 Name of applicant: CRH plc Name of scheme: 1990 U.K. Share Option Scheme (95/4438e) Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): - Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): - Equals:Balance under scheme(s) not yet issued/allotted at end of period: NIL* Name of contact: Neil Colgan Telephone number of contact: 00 *Please note that the Block Listing for the above scheme is no longer required as the scheme expired on 12th April 2010 and there are no outstanding options.Accordingly, the remaining Block Listed shares will not be utilised. BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 30th September 2010 Name of applicant: CRH plc Name of scheme: 2000 Share Option Scheme (RA/CRHplc/00024) Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): - Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): - Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Neil Colgan Telephone number of contact: 00 BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 30th September 2010 Name of applicant: CRH plc Name of scheme: 2000 Share Option Scheme (United Kingdom) (RA/CRHplc/00023) Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): - Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): - Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Neil Colgan Telephone number of contact: 00 BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 30th September 2010 Name of applicant: CRH plc Name of scheme: 2000 Saving Related Share Option Scheme (Republic of Ireland) (RA/CRHplc/00024) Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): - Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): - Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Neil Colgan Telephone number of contact: 00 BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 30th September 2010 Name of applicant: CRH plc Name of scheme: 2000 Saving Related Share Option Scheme (United Kingdom) (RA/CRHplc/00020) Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): - Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): - Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Neil Colgan Telephone number of contact: 00 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date 30 September, 2010 By:/s/Maeve Carton M. Carton Finance Director
